* For opinion denying further application for rehearing, see35 S.W.2d 464.
This suit on a promissory note originated in the justice court, and, on appeal to the county court and a trial there, judgment was rendered in favor of the plaintiff, Radford Grocery Company, and the defendant Breckenridge Hotel Company, a corporation, appeals. The corporation defended on the ground that it indorsed the note as an accommodation for its codefendant, H. C. Burch, and that the act was ultra vires as to it. Propositions based on such contentions are in the brief. On the trial no evidence was introduced by the hotel company, and there is no testimony supporting the defense.
Section 24, art. 5933, R.S. 1925, provides: "Every negotiable instrument is deemed prima facie to have been issued for a valuable consideration; and every person whose signature appears thereon to have become a party thereto for value."
It follows that, since the corporation has the power to issue negotiable paper (Marshall Nat. Bank v. O'Neal, 11 Tex. Civ. App. 640,34 S.W. 344-347), such instrument will be presumed to have been given for the authorized purposes of the corporation and in the ordinary course of business, until the contrary is made to appear; and the burden is upon the person who alleges the contrary to prove it. Thompson on Corporations (3d Ed.) vol. 23, § 2266, p. 959. The appellant having failed to discharge this burden, the judgment is affirmed.
HICKMAN, C.J., disqualified and not sitting.